DETAILED ACTION
This action is in response to application 16/099,339 filed on 04/19/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 09/02/2021 is acknowledged.
4.	Claim 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2021.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or “unit” and/or “configured to” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or “unit” and/or “configured to” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) in claims 1 and 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (“Saxena”) (US Pub. No.: 2013/0003856 A1) in view of Lee et al. (“Lee”) (US Pub. No.: 2015/0139300 A1).

	In regards to claims [1-3] and [10], Saxena discloses an image processing apparatus  and method (see abstract), comprising: in a case where primary transformation (see fig. 9 unit 911a) and inverse transformation of primary transformation (see fig. 10 unit 1009b) as transformation processing for a predictive residue (see fig. 2, paragraph[0089]) as a difference between an image (see fig. 9 unit 903 and/or unit  909) and a predictive image (see paragraph [0244]) of the image (see fig. 9 unit 903) and secondary transformation (see fig. 9 unit 911b) and inverse secondary transformation (see fig. 10 unit 1009b) as transformation processing for a primary transformation coefficient obtained (see abstract, fig. 7 unit 703, e.g. “480”, paragraph [0245]) by subjecting the predictive residue to the primary transformation (see fig. 2, paragraph [0089]); and a secondary transformation coefficient obtained (see paragraph [0228]).
	Although Saxena discloses an image processing apparatus and method (see abstract), comprising: primary transformation (see fig. 9 unit 911a) for a primary transformation coefficient obtained (see abstract, fig. 7 unit 703, e.g. “480”, paragraph [0245]) and a secondary transformation (see fig. 9 unit 911b) for a secondary transformation coefficient obtained (see paragraph [0228]), Saxena fails to explicitly disclose a control portion configured to; such that a primary transformation and secondary transformation are skipped; and such that a primary transformation and secondary transformation undergo a bandwidth limitation as claimed.
However, Lee teaches the well-known concept of a control portion configured to (see fig. 1 unit 160, paragraph [0052]); such that a primary transformation (see paragraph [0087], TABLE 1 → TSM (transform skip mode) → (“TS1” e.g. “primary/first transform skip mode for column”) and secondary transformation are skipped (see paragraphs [0087] and [0091], TABLE 1 → TSM (transform skip mode) → (“TS2” e.g. “secondary transform skip mode for row”); and such that a primary transformation and secondary transformation (see paragraph [0065], e.g. “RGB signals may be transformed into luma Y (e.g. “primary/first transformation”) and chroma C signals (e.g. “secondary transformation”) undergo a bandwidth limitation (see paragraph [0065], e.g. “to reduce a frequency band”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Saxena above by incorporating the proposed teachings of Lee above to perform such a modification to provide image processing apparatus and method that consists of a control portion configured to; implements such that a primary transformation and secondary transformation are skipped; and implements such that a primary transformation and secondary transformation undergo a bandwidth limitation as well as to the solve the problem in a case where for example, to provide videos with higher resolution and higher quality, the amount of video data increases.  Accordingly, costs of transmitting and storing video data rise so as to provide high-quality videos as compared with conventional video data processing methods as taught by Lee et al. (see Lee, paragraph [0004]), thus improving video compression efficiency.


As per claim [4], most of the limitations have been noted in the above rejection of claim
1. In addition, Saxena discloses the image processing apparatus according to claim 3 (see the above rejection of claim 3), case where the inverse primary transformation is not caused to be skipped (see fig. 10 unit 1009b), when a transformation block size (see fig. 1 unit 101) of the inverse primary transformation (see fig. 10 unit 1009b) and the inverse secondary transformation (see fig. 10 unit 1009a) is equal to or larger than a predetermined size (see paragraph [0132]); and the secondary transformation coefficient (see paragraph [0228]).
	Yet, Saxena fails to explicitly disclose the control portion causes the bandwidth limitation to be carried out as claimed. 
	However, Lee discloses the control portion (see fig. 1 unit 160, paragraph [0052]) causes the bandwidth limitation to be carried out (see paragraph [0065]). Same motivation as to claim 3 applies here. 

As per claim [5], most of the limitations have been noted in the above rejection of claim
1. In addition, Saxena discloses the image processing apparatus according to claim 4 (see the above rejection of claim 4), wherein, in a case where the inverse primary transformation is not caused to be skipped (see fig. 10 unit 1009b); the secondary transformation coefficient (see paragraph [0228]) to be carried out based on a size of a horizontal direction and a size of a vertical direction of the transformation block (see fig. 1 unit 101) of the inverse primary transformation (see fig. 10 unit 1009b) and the inverse secondary transformation (see fig. 10 unit 1009a).
	Yet, Saxena fails to explicitly disclose the control portion causes the bandwidth limitation to be carried out as claimed. 
	However, Lee discloses the control portion (see fig. 1 unit 160, paragraph [0052]) causes the bandwidth limitation to be carried out (see paragraph [0065]). Same motivation as to claim 3 applies here. 



As per claim [6], most of the limitations have been noted in the above rejection of claim
1. In addition, Saxena discloses the image processing apparatus according to claim 5 (see the above rejection of claim 5), wherein, in a case where the inverse primary transformation is not caused to be skipped (see fig. 10 unit 1009b), when larger one of the size of the horizontal direction and the size of the vertical direction of the transformation block (see fig. 1 unit 101) is equal to or larger than a predetermined value (see paragraph [0132]); and the secondary transformation coefficient (see paragraph [0228]).
	Yet, Saxena fails to explicitly disclose the control portion causes the bandwidth limitation to be carried out as claimed. 
	However, Lee discloses the control portion (see fig. 1 unit 160, paragraph [0052]) causes the bandwidth limitation to be carried out (see paragraph [0065]). Same motivation as to claim 3 applies here. 


As per claim [7], most of the limitations have been noted in the above rejection of claim
1. In addition, Saxena discloses the image processing apparatus according to claim 5 (see the above rejection of claim 5), wherein, in a case where the inverse primary transformation is not caused to be skipped (see fig. 10 unit 1009b), when a sum or a product of the size of the horizontal direction and the size of the vertical direction of the transformation block (see fig. 1 unit 101) is equal to or larger than a predetermined value (see paragraph [0132]); and the secondary transformation coefficient (see paragraph [0228]).
Yet, Saxena fails to explicitly disclose the control portion causes the bandwidth limitation to be carried out as claimed. 
	However, Lee discloses the control portion (see fig. 1 unit 160, paragraph [0052]) causes the bandwidth limitation to be carried out (see paragraph [0065]). Same motivation as to claim 3 applies here. 


As per claim [8], most of the limitations have been noted in the above rejection of claim
1. In addition, Saxena discloses the image processing apparatus according to claim 4 (see the above rejection of claim 4), wherein the secondary transformation coefficient (see paragraph [0228]); a square area having a predetermined size within an oblong transformation block (see fig. 1 unit 101) of the inverse primary transformation (see fig. 10 unit 1009b) and the inverse secondary transformation is made 0 (see fig. 10 unit 1009a).
Yet, Saxena fails to explicitly disclose carrying out the bandwidth limitation as claimed. 
	However, Lee discloses carrying out the bandwidth limitation (see paragraph [0065]). Same motivation as to claim 3 applies here. 


As per claim [9], most of the limitations have been noted in the above rejection of claim
1. In addition, Saxena discloses the image processing apparatus according to claim 4 (see the above rejection of claim 4), wherein, of pixels composing a transformation block (see fig. 7, paragraph [0211]) of the inverse primary transformation (see fig. 10 unit 1009b) and the inverse secondary transformation (see fig. 10 unit 1009a); the secondary transformation coefficient (see paragraph [0228]); a pixel having a processing order equal to or larger than a predetermined value is made 0 (see paragraph [0214]).
Yet, Saxena fails to explicitly disclose carrying out the bandwidth limitation as claimed. 
	However, Lee discloses carrying out the bandwidth limitation (see paragraph [0065]). Same motivation as to claim 3 applies here. 


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Shibahara et al. (US Pub. No.: 2012/0127003 A1) discloses coding method, decoding method, coding apparatus, and decoding apparatus. 

	Zhao et al. (US Pub. No.: 2017/0094313 A1) discloses non-separable secondary transform for video coding.

	Cohen et al. (US Pub. No.: 2011/0090952 A1) discloses directional transforms for video and image coding.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485 

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485
September 21, 2021